DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JEAN HANNA,
                                 Appellant,

                                     v.

      JUSTIN A. MARTONE, D.M.D., and THE BALLMAN GROUP
                d/b/a APPLE TREE DENTAL CARE,
                           Appellees.

                               No. 4D19-397

                               [May 28, 2020]

   Appeal from the Circuit Court for the Fifteenth Judicial Circuit,
Broward County; Cymonie S. Rowe, Judge; L.T. Case No. 50-2014-CA-
000508-XXXX-MB.

  Philip M. Burlington of Burlington & Rockenbach, P.A., West Palm
Beach, and Lisa Levine of Lisa S. Levine, P.A., Weston, for appellant.

   Brian Russell and Marjorie H. Levine of Bobo, Ciotoli, White & Russell,
P.A., Palm Beach Gardens, for appellees.

PER CURIAM.

   Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.